AMENDMENT NO. 1

TO

LOAN SALE AGREEMENT

The LOAN SALE AGREEMENT, dated August 4, 2004 (the "Agreement"), among
MortgageIT, Inc., a New York corporation, as a seller ("MortgageIT"), MortgageIT
Holdings, Inc., a Maryland corporation, as a seller ("MortgageIT Holdings", and
together with MortgageIT, the "Sellers", and each, individually, a "Seller") and
MortgageIT SPV I, a Delaware statutory trust (the "Trust") acting with respect
to the REIT Sub-Trust as the purchaser and, separately, acting with respect to
the TRS Sub-Trust as the purchaser, is hereby being amended by this Amendment
No. 1 dated as of June 3, 2005 (this "Amendment"), which amendment shall be
effective as of the date hereof as follows:

1.    Amended Terms.   The Agreement is hereby amended as follows:

(a)    Section 4.01(p) of the Amendment is hereby deleted in its entirety and
replaced with the following:

"(p)    The consolidated Tangible Net Worth of the Sellers shall not be less
than the sum of (A) $175,000,000 plus (B) 90% of capital contributions made
since August 4, 2004. The Sellers shall not permit the ratio of their
consolidated Total Indebtedness to Tangible Net Worth to exceed 25:1 and the
ratio of Adjusted Indebtedness to Tangible Net Worth to exceed 15:1."

(b)    The following definition is added to Schedule 1 to the Agreement:

"Adjusted Indebtedness' shall mean, for any Person, Total Indebtedness less only
those obligations created, issued or incurred by such Person for borrowed money
by the issuance and sale of debt securities that are sponsored, created, issued
or incurred by such Person or its Affiliates in connection with
securitizations."

(c)    The defined term "Indebtedness" in Schedule 1 to the Agreement is hereby
amended to read as follows:

"Indebtedness' shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person by a note, bond, debenture or
similar instrument."

(d)    The following definition is added to Schedule 1 to the Agreement:

"Default' shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default."

(e)    Paragraph (liii) of Schedule 2 to the Agreement is hereby deleted in its
entirety and replaced with the following:

"(liii)    LTV, PMI Policy.    No Mortgage Loan has an LTV greater than 100% or,
with respect to an FHA Loan, the applicable Agency approved limits. Unless the
Mortgage Loan Schedule indicates

1


--------------------------------------------------------------------------------


that a Mortgage Loan is a sub-prime mortgage loan, each Mortgage Loan with an
LTV in excess of 80% is and will be insured as to payment defaults by a PMI
Policy, unless otherwise provided for in MortgageIT's underwriting guidelines,
acceptable to Fannie Mae and in an amount of coverage meeting the requirements
set forth with respect to such insurance policies in the Fannie Mae Guides until
such Mortgage Loan is no longer required under the terms of the Fannie Mae
Guides to be so insured. All provisions of such PMI Policy have been and are
being complied with, such policy is valid and remains in full force and effect,
and all premiums due thereunder have been paid. No action, inaction, or event
has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage by the PMI Policy. Any
Mortgage Loan subject to a PMI Policy obligates the Mortgagor thereunder to
maintain the PMI Policy and to pay all premiums and charges in connection
therewith. The Mortgage Interest Rate for each Mortgage Loan as set forth on the
mortgage loan schedule is net of any such insurance premium;"

2.    Representations and Warranties.   Each of the Sellers hereby represents
and warrants to the Agent that, after giving effect to the amendments provided
for herein, the representations and warranties contained in the Agreement and
the other Transaction Documents will be true and correct in all material
respects as if made on and as of the date hereof and that no Default or Event of
Default will have occurred and be continuing.

3.    No Other Amendments, Effective Date.

(a)    Except and to the extent expressly amended herein, the Agreement shall
remain in full force and effect, without any waiver, or additional amendment or
modification of any other provision thereof.

(b)    The amendments effected hereby shall be deemed to apply prospectively
from and after the date hereof.

4.    Expenses.   The Sellers agree to pay and reimburse the Agent for all of
the reasonable out-of-pocket costs and expenses incurred by the Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of Dewey
Ballantine LLP, counsel to the Agent.

5.    Governing Law.   This Amendment, in all respects, shall be governed by,
and construed in accordance with, the laws of the State of New York, including
all matters of construction, validity and performance, without regard to
principles of conflicts of law.

6.    Counterparts.   This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument.

7.    Merger and Integration.   Upon execution of this Amendment by the parties
to the Agreement, this Amendment shall be incorporated into and merged together
with the Agreement. Except as provided herein, all provisions, terms and
conditions of the Agreement shall remain in full force and effect and the
Agreement as hereby amended is further ratified and reconfirmed in all respects.

8.    Capitalized Terms.   Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Agreement.

9.    Voting Rights.   For the convenience of cross-referencing, reference is
hereby made to that certain direction letter of even date herewith (the
"Direction Letter") wherein MortgageIT, as the Administrator of MortgageIT SPV I
under the Administration Agreement and a Depositor under the Trust Agreement,
(a) directs Wilmington Trust Company to take all such action with respect to the
Trust as is consistent with the terms and conditions of each of the Agreement
and the Trust Agreement and (b) thereby represents and warrants that (i) it is
the holder of the majority of Voting Rights and (ii) the actions to be taken by
Wilmington Trust Company pursuant to the Direction Letter and hereunder are
authorized by, and do not conflict with, the Transaction Documents.

10.    Liability.   It is expressly understood and agreed by the parties that
(a) this Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust

2


--------------------------------------------------------------------------------


Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding the Trust with respect thereto, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust hereunder or under any other related documents. Nothing
expressed or implied in the preceding sentence, however, shall alter the terms
and conditions of Section 5.1 of the Trust Agreement.

[Remainder of page intentionally left blank.]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date specified above.

[spacer.gif] MORTGAGEIT SPV I, acting with respect to the REIT Sub-Trust, as
Purchaser

[spacer.gif] [spacer.gif] By:  WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as Owner Trustee under the Trust Agreement

[spacer.gif] [spacer.gif] By:  /s/ Dorri E. Wolhar
Name: Dorri E. Wolhar
Title: Financial Services Officer

[spacer.gif] MORTGAGEIT SPV I, acting with respect to the TRS Sub-Trust, as
Purchaser

[spacer.gif] [spacer.gif] By:  WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as Owner Trustee under the Trust Agreement

[spacer.gif] [spacer.gif] By:  /s/ Dorri E. Wolhar
Name: Dorri E. Wolhar
Title: Financial Services Officer

MORTGAGEIT, INC.

[spacer.gif] [spacer.gif] By:  /s/ John R. Cuti
Name: John R. Cuti
Title: General Counsel and Secretary

MORTGAGEIT HOLDINGS, INC.

[spacer.gif] [spacer.gif] By:  /s/ John R. Cuti
Name: John R. Cuti
Title: General Counsel and Secretary

4


--------------------------------------------------------------------------------
